Citation Nr: 1029324	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.  

2.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.  

3.  Entitlement to service connection for defective hearing.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for blurred vision and 
dizziness, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to August 1992, 
with more than two years and 10 months of active service prior to 
June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the RO which denied 
the Veteran's claims.  In May 2010, a hearing was held at the RO 
before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

As an initial matter, the Board notes that despite several 
attempts by the RO to obtain the Veteran's service treatment 
records, information from the National Personal Records Center 
(NPRC) received in August 2004, indicated that his service 
records could not be located and were unavailable.  Where service 
treatment records are absent or missing, there is a heightened 
duty of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

The Veteran contends that he had surgery on his right leg for 
"bad veins" at Darnall Army Community Hospital, Ft. Hood, Texas 
in 1989, and believes that this was the initial onset of his 
current peripheral vascular and coronary artery disease.  
Regarding his hearing, he contends that he was treated for right 
ear problems while training at the JFK Center at Ft. Bragg in 
1975/76, shortly after completing a two year tour of duty in 
Korea during his first enlistment.  The Veteran also contends 
that his current hearing problems and tinnitus are related to 
exposure to acoustic trauma while working around tanks as a 
communications specialist during his 19 years of service.  He has 
asserted that he had problems with dizziness and blurred vision 
since shortly after he returned from the Gulf War in 1991.  

Currently, the earliest medical record showing the presence of 
coronary artery disease is dated in 1997, when the Veteran had 
by-pass surgery.  Regarding peripheral vascular disease, a May 
2010 letter from the Sam Houston Family Clinic, reflects the 
Veteran began treatment for that problem at that facility in 
1994.  VA treatment records showed that he was seen for 
dizziness, hearing problems and tinnitus in August 2006, with the 
examiner indicating that the Veteran's dizziness was likely 
secondary to heavy smoking, with a component of deconditioning.  

No additional medical opinions have been sought, full efforts to 
obtain any in-patient clinical records for hospitalizations 
during active duty have not been made, and no records from the 
Social Security Administration (SSA) been associated with the 
file.  In view of this, additional development as set out below 
should be accomplished before a final determination is made.  

Under the circumstances described above, the claim is REMANDED to 
the AMC for the following action:  

1.  With appropriate assistance from the 
Veteran the AMC should attempt to obtain 
copies of the records of the Veteran's 
treatment for peripheral vascular disease 
from the Sam Houston Family Clinic for the 
period between 1994 and 2004.  All attempts 
to procure records should be documented in 
the file.  

2.  The AMC should attempt to obtain from 
the Social Security Administration all 
records pertaining to the Veteran's award 
of Social Security disability benefits in 
January 2005, including the administrative 
decision and the medical records relied 
upon concerning that claim.  Any records 
received should be associated with the 
claims folder.  

3.  An attempt should be made to obtain any 
in-patient clinical records as would have 
been generated from vein surgery conducted 
on the Veteran at the Ft. Hood Army 
Hospital in 1989, as described by him at 
his May 2010 hearing.  If the repository of 
such records requires a more precise time 
in order to conduct a meaningful search for 
records, the Veteran should be asked to 
provide that information.  

4.  After the attempt to obtain additional 
medical records has been accomplished, the 
Veteran should be afforded the following 
examinations:

a.	a VA audiological evaluation to 
determine the nature and etiology 
of any identified hearing loss and 
tinnitus.  The claims folder should 
be made available to the examiner 
for review, and a notation to the 
effect that this record review took 
place should be included in the 
report.  All indicated tests and 
studies should be accomplished.  
The examiner should provide an 
opinion as to whether it is at 
least as likely as not that any 
existing hearing loss or tinnitus 
was caused by acoustic trauma in 
service.  The examiner should 
describe all findings in detail and 
provide a complete rationale for 
all opinions offered.  If the 
examiner is unable to render a 
determination as to the etiology, 
she/he should so state and indicate 
the reasons.   

b.	VA examination to determine the 
nature and etiology of any current 
eye disorder and/or disability 
manifested by dizziness.  The 
claims folder must be made 
available to the examiner for 
review, and a notation to the 
effect that this record review took 
place should be included in the 
report.  For any eye or other 
disorder manifested by blurred 
vision and/or dizziness found to be 
present, the examiner should 
indicate whether such disorder is 
attributable to a known clinical 
entity.  If so, an opinion as to 
the likely cause of the identified 
disorder(s) should be provided.   

c.	VA cardiovascular/peripheral 
vascular disease examination, to 
determine the etiology of any 
identified pertinent disease or 
disability.  All indicated tests 
and studies are to be performed.  
The claims folder must be made 
available to the examiner for 
review, and a notation to the 
effect that this record review took 
place should be included in the 
report.  The examiner should 
provide a complete rationale and 
basis for any opinions offered and 
address whether it is at least as 
likely as not that any identified 
cardio or peripheral vascular 
disease is etiologically related to 
military service.  If the examiner 
is only able to theorize or 
speculate as to this matter, this 
should be so stated and the reasons 
that is so provided.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a copy 
of all notifications should be associated 
with the claims folder.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on his 
claim.  

6.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claims.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


